MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	38	
Docket:	   Sag-16-100	
Argued:	   October	25,	2016	
Decided:	  March	7,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  DENISE	K.	LYNCH	
                                          	
                                         v.	
                                          	
                                  DANIEL	G.	LYNCH	
	
	
JABAR,	J.	

      [¶1]	 	 Denise	 K.	 Lynch	 appeals	 from	 a	 judgment	 (West	 Bath,	 Dobson,	 J.)	

dismissing	 her	 divorce	 complaint	 for	 lack	 of	 subject	 matter	 jurisdiction	

because	a	Swedish	judgment	divorcing	the	parties	precluded	litigation	of	the	

action	 in	 Maine.	 	 Because	 a	 review	 of	 the	 Swedish	 judgment,	 which	 is	 being	

appealed	in	Sweden,	is	premature,	we	affirm	in	part,	and	vacate	in	part.				

                                   I.		BACKGROUND	

      [¶2]	 	 The	 following	 facts	 are	 derived	 from	 Denise’s	 complaint,	 and	 the	

documents	 submitted	 by	 the	 parties	 in	 conjunction	 with	 Daniel	 G.	 Lynch’s	

motion	to	dismiss.		See	Davric	Me.	Corp.	v.	Bangor	Historic	Track,	Inc.,	2000	ME	

102,	¶	6,	751	A.2d	1024.		In	1991,	Denise	and	Daniel	were	married	in	Virginia	

Beach,	Virginia.		At	the	time	of	their	marriage,	Daniel	was	an	active	member	of	
2	

the	United	States	Navy,	and	from	1992-1995,	1997-2000,	and	2003-2005,	he	

served	 tours	 of	 duty	 in	 Brunswick,	 Maine.	 	 While	 on	 these	 tours	 of	 duty,	

Denise	 and	 Daniel	 resided	 at	 a	 home	 in	 Brunswick	 they	 acquired	

approximately	 one	 year	 after	 they	 were	 married.	 	 They	 own	 no	 other	 real	

estate.		After	completing	his	final	tour	of	duty	in	Maine	in	2005,	Daniel	moved	

with	 Denise	 and	 their	 two	 daughters	 to	 Belgium,	 where	 they	 remained	 until	

2008,	when	they	moved	to	Arlington,	Virginia.			

      [¶3]	 	 A	 year	 after	 returning	 to	 the	 United	 States,	 Daniel,	 Denise,	 and	

their	 children	 moved	 to	 Sweden	 when	 Daniel	 was	 assigned	 as	 the	 naval	

attaché	 there.	 	 Daniel	 retired	 three	 years	 later,	 but	 remained	 in	 Sweden	 to	

accept	a	teaching	position	with	the	Sweden	National	Defense	College.			

      [¶4]		In	the	fall	of	2013	Denise	and	Daniel	separated.		Denise	returned	to	

Maine	 in	 October	 2013	 to	 live	 in	 the	 Brunswick	 home	 that	 the	 couple	 had	

maintained	 as	 a	 rental	 property	 while	 they	 were	 living	 abroad,	 and	 Daniel	

remained	in	Sweden.			

      [¶5]	 	 Approximately	 three	 months	 after	 Denise’s	 return	 to	 Maine,	 on	

January	 27,	 2014,	 Daniel	 initiated	 divorce	 proceedings	 in	 Sweden.	 	 He	

executed	 service	 of	 process	 via	 mail,	 and	 Denise	 received	 the	 summons	 and	

complaint	on	March	2,	2014.		Denise	responded	to	the	complaint	by	objecting	
                                                                                                               3	

to	the	proceedings	and	asserting	that	the	Swedish	court	did	not	have	personal	

jurisdiction	over	her.		As	provided	by	Swedish	law,	the	Swedish	court	stayed	

the	 action	 for	 a	 six-month	 “reconsideration	 period,”	 which	 commenced	 on	

March	14,	2014.			

        [¶6]	 	 On	 May	 30,	 2014,	 while	 the	 Swedish	 action	 was	 still	 in	 the	

reconsideration	 period,	 Denise	 initiated	 an	 action	 for	 divorce	 in	 the	 District	

Court.	 	 In	 her	 complaint,	 Denise	 sought:	 (1)	 dissolution	 of	 the	 parties’	

marriage;	(2)	a	court	order	distributing	marital	property;	(3)	spousal	support;	

and	 (4)	 an	 award	 of	 reasonable	 attorney	 fees.1	 	 Denise	 listed	 as	 marital	

property	 the	 Brunswick	 home,	 various	 investment	 and	 bank	 accounts,	 and	

Daniel’s	military	pension.			

        [¶7]	 	 In	 response	 to	 the	 initiation	 of	 Denise’s	 divorce	 action	 in	 Maine,	

Daniel	moved	to	dismiss	the	complaint	for	forum	non	conveniens,	arguing	that	

Sweden,	and	not	Maine,	was	the	more	appropriate	forum	to	decide	the	merits	

of	 the	 case.2	 	 The	 court	 (Ende,	 J.)	 denied	 Daniel’s	 motion	 to	 dismiss,	 noting	

that,	although	the	Swedish	divorce	action	commenced	first,	the	Swedish	court	


   1		 Denise’s	 complaint	 also	 sought	 a	 determination	 of	 “parental	 rights	 and	 responsibilities	
regarding	 the	 minor	 child(ren),	 including	 child	 support.”	 	 Since	 both	 of	 the	 parties’	 children	 have	
reached	the	age	of	majority,	child	support	is	no	longer	an	issue.		

   2	 	 Daniel	 entered	 a	 special	 appearance	 for	 the	 sole	 purpose	 of	 seeking	 dismissal	 of	 Denise’s	

complaint.			
4	

had	not	yet	entered	a	final	judgment	and	that	Maine	was	the	more	convenient	

forum	to	determine,	inter	alia,	“whether	and	how	to	divide	the	real	property	

in	Maine;	and	.	.	.	how	to	divide	the	marital	portion,	if	any,	of	[Daniel’s]	military	

pension.”	 	 Daniel	 subsequently	 filed	 an	 interlocutory	 appeal	 of	 the	 court’s	

denial	of	his	motion	to	dismiss.			

       [¶8]	 	 While	 Daniel’s	 appeal	 was	 pending	 before	 us,	 the	 Swedish	 court	

entered	 an	 order	 divorcing	 the	 parties	 and	 appointing	 an	 administrator	 to	

divide	 their	 assets.	 	 In	 its	 order,	 the	 Swedish	 court	 acknowledged	 Denise’s	

claim	 that	 the	 court	 lacked	 personal	 jurisdiction	 over	 her,	 but	 it	 nonetheless	

proceeded	 to	 adjudicate	 Daniel’s	 complaint,	 noting	 that	 because	 it	 had	

jurisdiction	over	Daniel	it	was	“competent	to	adjudicate	.	.	.	the	divorce	case,”	

and	 that	 “[a]n	 issue	 concerning	 the	 spouses’	 economic	 relationship	 may	 be	

entertained	 by	 a	 Swedish	 court	 .	 .	 .	 if	 the	 issue	 is	 linked	 to	 a	 divorce	 case	 in	

Sweden.”		Following	the	entry	of	the	Swedish	divorce	judgment,	Denise	sought	

and	 obtained	 leave	 to	 appeal	 the	 portion	 of	 the	 judgment	 appointing	 an	

administrator	to	divide	the	parties’	assets,	but	was	denied	leave	to	appeal	the	

portion	 of	 the	 judgment	 dissolving	 the	 marriage	 itself.	 	 We	 have	 no	

information	about	the	status	of	that	appeal.			
                                                                                          5	

      [¶9]		After	the	Swedish	court	entered	the	divorce	judgment,	and	while	

Denise	 was	 seeking	 appellate	 review	 of	 that	 judgment	 in	 Sweden,	 Daniel	

moved	 for	 us	 to	 dismiss	 his	 pending	 interlocutory	 appeal,	 arguing	 that	 the	

Swedish	 court	 had	 entered	 a	 final	 judgment	 divorcing	 the	 parties,	 and	

therefore	 Denise’s	 divorce	 action	 in	 the	 Maine	 court	 was	 moot.	 	 We	 granted	

Daniel’s	 motion	 to	 dismiss	 his	 appeal,	 but	 denied	 his	 request	 that	 we	

“instruct”	the	trial	court	to	dismiss	Denise’s	complaint.			

      [¶10]	 	 On	 remand,	 Daniel	 again	 moved	 to	 dismiss	 Denise’s	 complaint,	

and	the	court	(Dobson,	J.)	granted	that	motion,	concluding	that	“Denise	had	a	

full	 and	 fair	 opportunity	 to	 present	 her	 contentions	 concerning	 spousal	

support	 and	 enforceability	 of	 an	 earlier	 settlement	 agreement	 in	 [the	

Swedish]	 forum,”	 the	 Swedish	 judgment	 was	 final,	 and	 recognition	 of	 its	

validity	was	“warranted	pursuant	to	the	doctrine	of	comity.”		In	addition,	the	

court	stated,	

      [F]urther	litigation	may	be	necessary	either	in	Sweden	or	the	US	
      or	 both	 to	 fully	 divide	 [the	 parties’]	 property	 or	 at	 a	 minimum,	
      that	a	Swedish	court	will	need	to	apply	Maine	law	to	any	further	
      division	 of	 property	 .	 .	 .	 .	 	 It	 is	 unclear	 what	 route(s)	 would	 be	
      available	to	accomplish	this,	[Denise]	may	be	able	to	challenge	any	
      unfavorable	property	distribution	order	coming	out	of	Sweden	by	
      challenging	 that	 court’s	 jurisdiction	 over	 her	 and	 the	 Maine	
      property.		
	
6	

         [¶11]	 	 Denise	 timely	 appealed	 from	 the	 Maine	 court’s	 judgment.	 	 See	

M.R.	App.	P.	2(b)(3).			

                                          II.		DISCUSSION	

	        [¶12]	 	 Although	 Denise	 acknowledged	 at	 oral	 argument	 that	 the	

Swedish	 court	 had	 sufficient	 jurisdiction	 to	 divorce	 the	 parties,	 she	 argues	

nonetheless	that	the	court	erred	in	concluding	that	the	Swedish	judgment	was	

a	complete	bar	to	her	divorce	action.			

	        [¶13]		Because	divorces	are	“divisible”	judgments,	and	because	there	is	

not	yet	a	final	Swedish	judgment,	our	review	of	any	portion	of	the	judgment	

that	 goes	 beyond	 the	 granting	 of	 the	 divorce	 itself,	 including	 whether	 the	

Swedish	 court	 has	 competent	 jurisdiction3	 to	 appoint	 an	 administrator	 to	

divide	the	marital	property,	is	premature.			

	        [¶14]	 	 As	 mentioned	 previously,	 claims	 housed	 in	 a	 divorce	 complaint	

are	divisible.		See	Estin	v.	Estin,	334	U.S.	541,	549	(1948).		First	introduced	in	

Estin,	the	divisible	divorce	doctrine		

         simply	 recognizes	 the	 court’s	 limited	 power	 where	 the	 court	 has	
         no	 personal	 jurisdiction	 over	 the	 absent	 spouse.	 	 In	 these	
         circumstances	the	court	has	jurisdiction	to	grant	a	divorce	to	one	
         domiciled	 in	 the	 state	 but	 no	 jurisdiction	 to	 adjudicate	 the	
         incidents	 of	 the	 marriage,	 for	 example,	 alimony	 and	 property	

     3		If	the	Swedish	appellate	court	determines	that	a	Swedish	trial	court	does	not	have	jurisdiction	

over	the	parties’	property,	there	will	be	no	need	for	a	Maine	court	to	make	this	determination.		
                                                                                         7	

        division.	 	 In	 short,	 the	 divisible	 divorce	 doctrine	 recognizes	 both	
        the	 in	 rem	 and	 in	 personam	 nature	 of	 claims	 usually	 raised	 in	
        dissolution	of	marriage	proceedings.		
        	
In	 re	 Marriage	 of	 Kimura,	 471	 N.W.2d	 869,	 875	 (Iowa	 1991).	 	 In	 Maine,	 we	

have	applied	similar	principles	to	establish	that	a	trial	court	having	personal	

jurisdiction	over	the	plaintiff	spouse	but	not	over	the	defendant	may	enter	a	

judgment	 dissolving	 the	 marriage	 but	 leaving	 “all	 property,	 spousal	 support,	

and	 parental	 issues	 to	 be	 litigated	 in	 a	 jurisdiction	 that	 might	 have	 personal	

jurisdiction	 over	 both	 the	 parties.”	 	 Von	 Schack	 v.	 Von	 Schack,	 2006	 ME	 30,	

¶¶	4,	25,	893	A.2d	1004	(quotation	marks	omitted).			

	     [¶15]		Because	the	discrete	portions	of	a	divorce	action	are	divisible	and	

therefore	 the	 jurisdictional	 foundation	 of	 each	 claim	 may	 vary,	 to	 determine	

whether	 the	 court	 erred	 in	 extending	 comity	 to	 the	 Swedish	 judgment	 in	 its	

entirety,	 we	 would	 have	 to	 determine—for	 each	 element	 of	 its	 judgment—

whether	 the	 Swedish	 court	 was	 of	 competent	 jurisdiction	 to	 act.	 	 In	

conducting	this	analysis,	we	would	utilize	the	jurisdictional	standards	applied	

in	our	courts.		R.F.	Chase,	Annotation,	Domestic	Recognition	of	Divorce	Decree	

Obtained	in	Foreign	Country	and	Attacked	for	Lack	of	Domicile	or	Jurisdiction	of	

Parties,	 13	A.L.R.	 3d	 1419,	 1424	 (1967)	 (“[T]he	 tests	 of	 jurisdiction	 applied	

are	ordinarily	those	of	the	United	States	rather	than	the	divorcing	country”);	
8	

see	also	Roy	v.	Buckley,	1997	ME	155,	¶¶	12-15,	698	A.2d	497	(analyzing	the	

method	 of	 process	 utilized	 in	 a	 Canadian	 proceeding	 under	 our	 established	

principles	of	due	process).		

	     [¶16]		The	only	aspect	of	the	parties’	divorce	proceedings	that	has	been	

adjudicated	in	Sweden	is	the	dissolution	of	their	marriage.		Insofar	as	we	can	

discern,	the	disposition	of	marital	property	and	the	determination	of	whether	

spousal	 support	 should	 be	 awarded	 have	 not	 yet	 been	 addressed.	 	 Whether	

Sweden	even	has	jurisdiction	to	divide	the	parties’	marital	property	has	been	

appealed	and	the	judgment	contains	no	reference	to	any	claim	for	or	decision	

concerning	spousal	support.		Therefore,	although	the	District	Court	correctly	

determined	 that	 the	 Swedish	 judgment	 was	 entitled	 to	 comity	 insofar	 as	 it	

dissolved	 the	 parties’	 marriage,	 it	 was	 premature	 for	 the	 court	 to	 address	

issues	of	property	distribution	or	spousal	support.			

	     [¶17]		Accordingly,	we	affirm	the	Maine	court’s	judgment	to	the	extent	it	

dismisses	 the	 portion	 of	 Denise’s	 complaint	 seeking	 dissolution	 of	 her	

marriage.		Because	the	claims	set	forth	in	her	divorce	complaint	are	divisible,	

however,	 we	 vacate	 the	 judgment	 insofar	 as	 it	 dismisses	 Denise’s	 remaining	

claims	 for	 spousal	 support,	 division	 of	 marital	 property,	 and	 reasonable	
                                                                                9	

attorney	fees.		Upon	conclusion	of	the	appeal	in	Sweden,	the	Maine	court	will	

make	a	determination	of	its	authority	to	address	those	remaining	claims.					

	        The	entry	is:	

                            Judgment	 vacated	 in	 part.	 	 Remanded	 for	
                            further	 proceedings	 consistent	 with	 this	
                            opinion.		
	
	     	     	      	     	      	
	
	
Matthew	C.	Garascia,	Esq.	(orally),	Auburn,	for	appellant	Denise	K.	Lynch	
	
Catherine	C.	Miller,	Esq.	(orally),	Miller	Law	and	Mediation,	LLC,	Portland,	for	
appellee	Daniel	G.	Lynch	
	
	
	
	
West	Bath	District	Court	docket	number	FM-2014-180	
FOR	CLERK	REFERENCE	ONLY